*407On Petition foe Rehearing.
Per Curiam.
Appellant has filed a petition for a rehearing in this case. In the brief of counsel in support of the motion there seems to be no serious contention that the result was wrong, but exception is taken to the following sentence in the opinion: “If the assured regards his damage as amounting to a certain sum, and will not take less, while the company refuses to give that sum, it but remains -to submit the contention to the courts.” The opinion had to- do with a case where it prima facie appeared that the company had thrown the assured off her guard until it was too late to comply with the condition. The court did not have before it a case of a mere division of opinion between the parties, that resulted in a refusal of the company to pay the amount demanded, where there was afterwards, and within the sixty days, negotiation that put the affair so far upon its original footing that the courts would hold that the filing of proofs of loss afterward could be justly required, as an act that .it could be said- that the company, in view of the contract and its subsequent conduct, had a right to expect.
As to the element of the right to demand an arbitration of the damages, it is sufficient to say that no such demand was made by the appellant.
The petition for a rehearing is overruled.